Exhibit 10.1

Execution Version

REGISTRATION RIGHTS AGREEMENT

REGISTERED EXCHANGE OFFER

CHC HELICOPTER S.A.



--------------------------------------------------------------------------------

$300,000,000 9.375% Senior Notes due 2021

REGISTRATION RIGHTS AGREEMENT

May 13, 2013

Morgan Stanley & Co. LLC

HSBC SECURITIES (USA) Inc.

RBC Capital Markets, LLC

UBS Securities LLC

As Representatives of the Initial Purchasers

              c/o Morgan Stanley & Co. LLC

1585 Broadway

New York, NY 10036

Attn: High Yield Syndicate Desk

Ladies and Gentlemen:

CHC Helicopter S.A., a public limited liability company (société anonyme)
organized under the laws of Luxembourg (the “Company”) whose registered office
is located at 13-15 Avenue de la Liberté, L-1931 Luxembourg and registered with
the Luxembourg Register of Commerce and Companies (R.C.S. Luxembourg) under
number B 139673, proposes to issue and sell to certain purchasers (the “Initial
Purchasers”), for whom Morgan Stanley & Co. LLC, HSBC Securities (USA) Inc., RBC
Capital Markets, LLC and UBS Securities LLC (collectively, the
“Representatives”) are acting as representatives, $300,000,000 aggregate
principal amount of its 9.375% Senior Notes due 2021 (the “Notes”) upon the
terms set forth in the Purchase Agreement among the Company, the guarantors
named therein and the Representatives, on behalf of the Initial Purchasers,
dated May 8, 2013 (the “Purchase Agreement”), relating to the initial placement
(the “Initial Placement”) of the Notes. As of the date hereof, the obligations
of the Company under the Notes will be guaranteed (together, the “Guarantees”)
by 6922767 Holdings S.à r.l. (“Holdings”), a private limited liability company
(société a responsabilité limitée) incorporated under the laws of the Grand
Duchy of Luxembourg (“Luxembourg”) whose registered office is located at 13-15
Avenue de la Liberté, L-1931 Luxembourg, with a share capital of EUR
1,228,377,771 and registered with the Luxembourg Register of Commerce and
Companies (R.C.S. Luxembourg) under number B 136762, and each of Holding’s
subsidiaries that guarantees the Company’s obligations under its senior secured
credit facilities and the Company’s 9.250% Senior Secured Notes due 2020,
subject to certain exceptions (together with Holdings, the “Guarantors”).
References herein to the “Issuers” refer to the Company and the Guarantors,
collectively. References herein to the “Securities” refer to the Notes and the
Guarantees, collectively. To induce the Initial Purchasers to enter into the
Purchase Agreement and to satisfy a condition to your obligations thereunder,
the Issuers agree with you for your benefit and the benefit of the holders from
time to time of the Securities (including the Initial Purchasers) (each a
“Holder” and, collectively, the “Holders”), as follows:



--------------------------------------------------------------------------------

1. Definitions. Capitalized terms used herein without definition shall have
their respective meanings set forth in the Purchase Agreement. As used in this
Agreement, the following terms shall have the following meanings:

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

“Affiliate” shall have the meaning specified in Rule 405 under the Act and the
term “controlling” shall have a meaning correlative thereto.

“Broker-Dealer” shall mean any broker or dealer registered as such under the
Exchange Act.

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York state, in Ontario, Canada, in London,
England or in the Grand Duchy of Luxembourg.

“Closing Date” shall mean the date of the first issuance of the Securities.

“Commission” shall mean the U.S. Securities and Exchange Commission.

“Company” shall have the meaning set forth in the preamble hereto.

“Conduct Rules” shall have the meaning set forth in Section 4(s) hereof.

“Deferral Period” shall have the meaning set forth in Section 4(k)(ii) hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

“Exchange Offer Registration Period” shall mean the period of 180 days following
the consummation of the Registered Exchange Offer, exclusive of any period
during which any stop order shall be in effect suspending the effectiveness of
the Exchange Offer Registration Statement.

“Exchange Offer Registration Statement” shall mean a registration statement of
the Issuers on an appropriate form under the Act with respect to the Registered
Exchange Offer, all amendments and supplements to such registration statement,
including post-effective amendments thereto, in each case including the
Prospectus contained therein, all exhibits thereto and all material incorporated
by reference therein.

“Exchanging Dealer” shall mean any Holder (which may include any Initial
Purchaser) that is a Broker-Dealer and elects to exchange for New Securities any
Securities that it acquired for its own account as a result of market-making
activities or other trading activities (but not directly from any Issuer or any
Affiliate of any Issuer) for New Securities.

 

-2-



--------------------------------------------------------------------------------

“Final Memorandum” shall mean the offering memorandum, dated May 8, 2013,
relating to the Securities, including any and all exhibits thereto.

“Guarantees” shall have the meaning set forth in the preamble hereto.

“Guarantors” shall have the meaning set forth in the preamble hereto.

“Holder” shall have the meaning set forth in the preamble hereto.

“Holdings” shall have the meaning set forth in the preamble hereto.

“Indenture” shall mean that certain Indenture relating to the Securities, dated
as of May 13, 2013, among the Issuers and The Bank of New York Mellon, as
trustee, as the same may be amended from time to time in accordance with the
terms thereof.

“Initial Placement” shall have the meaning set forth in the preamble hereto.

“Initial Purchasers” shall have the meaning set forth in the preamble hereto.

“Inspector” shall have the meaning set forth in Section 4(q)(ii) hereof.

“ISIN” shall have the meaning set forth in Section 2(f) hereof.

“Losses” shall have the meaning set forth in Section 6(d) hereof.

“Majority Holders” shall mean, on any date, Holders of a majority of the
aggregate principal amount of Securities and New Securities registered under a
Registration Statement.

“Managing Underwriters” shall mean the investment banker or investment bankers
and manager or managers who administer an underwritten offering, if any, under a
Registration Statement.

“New Securities” shall mean debt securities of the Company and Guarantees by the
Guarantors, in each case identical in all material respects to the Securities
(except that the transfer restrictions shall be modified or eliminated, as
appropriate) to be issued under the New Securities Indenture.

“New Securities Indenture” shall mean the Indenture or an indenture among the
Issuers and the New Securities Trustee, identical in all material respects to
the Indenture (except that the transfer restrictions shall be modified or
eliminated, as appropriate), which may be the Indenture if in the terms thereof
appropriate provision is made for the New Securities.

“New Securities Trustee” shall mean the Trustee or a bank or trust company
reasonably satisfactory to the Initial Purchasers, as trustee with respect to
the New Securities under the New Securities Indenture.

“Notes” shall have the meaning set forth in the preamble hereto.

 

-3-



--------------------------------------------------------------------------------

“Prospectus” shall mean the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A under the Act and any “issuer free writing
prospectus” as defined in Rule 433 under the Act), as amended or supplemented by
any prospectus supplement, with respect to the terms of the offering of any
portion of the Securities or the New Securities covered by such Registration
Statement, and all amendments and supplements thereto, including any and all
exhibits thereto and any information incorporated by reference therein.

“Purchase Agreement” shall have the meaning set forth in the preamble hereto.

“Registered Exchange Offer” shall mean the proposed offer of the Issuers to
issue and deliver to the Holders of the Securities that are not prohibited by
any law or policy of the Commission from participating in such offer, in
exchange for the Securities, a like aggregate principal amount of the New
Securities.

“Registration Default Damages” shall have the meaning set forth in Section 8
hereof.

“Registration Statement” shall mean any Exchange Offer Registration Statement or
Shelf Registration Statement that covers any of the Securities or the New
Securities pursuant to the provisions of this Agreement, any amendments and
supplements to such registration statement, including post-effective amendments
(in each case including the Prospectus contained therein), all exhibits thereto
and all material incorporated by reference therein.

“Representatives” shall have the meaning set forth in the preamble hereto.

“Securities” shall have the meaning set forth in the preamble hereto.

“Shelf Notice” shall have the meaning set forth in Section 3(a)(iii)(c) hereof.

“Shelf Registration” shall mean a registration effected pursuant to Section 3
hereof.

“Shelf Registration Period” shall have the meaning set forth in Section 3(b)(ii)
hereof.

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Issuers pursuant to the provisions of Section 3 hereof which covers some or
all of the Securities or New Securities, as applicable, on an appropriate form
under Rule 415 under the Act, or any similar rule that may be adopted by the
Commission, amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and all material incorporated by reference
therein.

 

-4-



--------------------------------------------------------------------------------

“Transfer Restricted Securities” shall mean (i) Securities other than those that
have been (A) exchanged by a Person other than a broker-dealer for New
Securities in the Registered Exchange Offer, (B) exchanged by a broker-dealer in
the Registered Exchange Offer for New Securities and subsequently such New
Securities are sold to a purchaser who receives from such broker-dealer on or
prior to the date of such sale a copy of the Prospectus forming a part of the
Exchange Offer Registration Statement, (C) registered under a Registration
Statement and disposed of in accordance therewith or (D) distributed to the
public pursuant to Rule 144 under the Act or any successor rule or regulation
thereto that may be adopted by the Commission and (ii) any New Securities the
resale of which by the Holder thereof requires compliance with the prospectus
delivery requirements of the Act.

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended,
and the rules and regulations of the Commission promulgated thereunder.

“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

“Underwriter” shall mean any underwriter of Securities in connection with an
offering thereof under a Shelf Registration Statement.

2. Registered Exchange Offer. (a) The Issuers shall prepare and, not later than
180 days following the Closing Date (or if such 180th day is not a Business Day,
the next succeeding Business Day), shall use commercially reasonable efforts to
file with the Commission the Exchange Offer Registration Statement with respect
to the Registered Exchange Offer. The Issuers shall use commercially reasonable
efforts to cause the Exchange Offer Registration Statement to become effective
under the Act as promptly thereafter as possible.

(b) Upon the effectiveness of the Exchange Offer Registration Statement, the
Issuers shall promptly commence the Registered Exchange Offer, it being the
objective of such Registered Exchange Offer to enable each Holder electing to
exchange Securities for New Securities to trade such New Securities from and
after their receipt without any limitations or restrictions under the Act and
without material restrictions under the securities laws of a substantial
proportion of the several states of the United States. Each Holder that
participates in the Registered Exchange Offer will be required to represent to
the Issuers in writing that (i) any New Securities to be received by it will be
acquired in the ordinary course of its business, (ii) it has no arrangement or
understanding with any Person to participate in the distribution (within the
meaning of the Act) of the New Securities in violation of the provisions of the
Act, (iii) it is not an affiliate of the Company or any Guarantor as defined by
Rule 405 of the Act, or if it is an affiliate, it will comply with the
registration and prospectus delivery requirements of the Act to the extent
applicable, (iv) if such Holder is not a broker-dealer, it is not engaged in,
and does not intend to engage in, a distribution of New Securities, (v) if such
Holder is a broker-dealer that will receive New Securities for its own account
in exchange for Securities that were acquired as a result of market-making or
other trading activities, it will deliver a prospectus in connection with any
resale of such New Securities and (vi) such Holder has the full power and
authority to transfer the Securities in exchange for

 

-5-



--------------------------------------------------------------------------------

the New Securities and that the Issuers will acquire good and unencumbered title
thereto free and clear of any liens, restrictions, charges or encumbrances and
not subject to any adverse claims.

(c) In connection with the Registered Exchange Offer, the Issuers shall:

(i) mail or cause to be mailed to each Holder a copy of the Prospectus forming
part of the Exchange Offer Registration Statement, together with an appropriate
letter of transmittal and related documents;

(ii) keep the Registered Exchange Offer open for not less than 20 Business Days
after the date notice thereof is mailed to the Holders (or, in each case, longer
if required by applicable law) and consummate such Registered Exchange Offer no
later than the 360th day after the Closing Date (or longer if required by
applicable law);

(iii) use their commercially reasonable efforts to keep the Exchange Offer
Registration Statement continuously effective under the Act, supplemented and
amended as required under the Act, to ensure that it is available for sales of
New Securities by Exchanging Dealers during the Exchange Offer Registration
Period;

(iv) utilize the services of a depositary for the Registered Exchange Offer with
an address in the Borough of Manhattan in New York City, which may be the
Trustee, the New Securities Trustee or an Affiliate of either of them;

(v) permit Holders to withdraw tendered Securities at any time prior to the
close of business, New York time, on the last Business Day on which the
Registered Exchange Offer is open;

(vi) prior to effectiveness of the Exchange Offer Registration Statement,
provide a supplemental letter to the Commission (A) stating that the Issuers are
conducting the Registered Exchange Offer in reliance on the position of the
Commission in Exxon Capital Holdings Corporation (pub. avail. May 13, 1988) and
Morgan Stanley and Co., Inc. (pub. avail. June 5, 1991) and (B) including a
representation that the Issuers have not entered into any arrangement or
understanding with any person to distribute the New Securities to be received in
the Registered Exchange Offer and that, to the best of the Issuers’ information
and belief, each Holder participating in the Registered Exchange Offer is
acquiring the New Securities in the ordinary course of business and has no
arrangement or understanding with any person to participate in the distribution
of the New Securities; and

(vii) comply in all respects with all laws applicable to the Registered Exchange
Offer.

(d) As soon as practicable after the close of the Registered Exchange Offer, the
Issuers shall:

(i) accept for exchange all Securities tendered and not validly withdrawn
pursuant to the Registered Exchange Offer;

 

-6-



--------------------------------------------------------------------------------

(ii) deliver to the Trustee for cancellation in accordance with Section 4(r)
hereof all Securities so accepted for exchange; and

(iii) cause the New Securities Trustee promptly to authenticate and deliver to
each Holder of Securities a principal amount of New Securities equal to the
principal amount of the Securities of such Holder so accepted for exchange.

(e) Each Holder hereby acknowledges and agrees that any Broker-Dealer and any
such Holder using the Registered Exchange Offer to participate in a distribution
of the New Securities (x) could not under Commission policy as in effect on the
date of this Agreement rely on the position of the Commission in Exxon Capital
Holdings Corporation (pub. avail. May 13, 1988) and Morgan Stanley and Co., Inc.
(pub. avail. June 5, 1991), as interpreted in the Commission’s letter to
Shearman & Sterling dated July 2, 1993 and similar no-action letters and
(y) must comply with the registration and prospectus delivery requirements of
the Act in connection with any secondary resale transaction, which must be
covered by an effective registration statement containing the selling security
holder information required by Item 507 or 508, as applicable, of Regulation S-K
under the Act if the resales are of New Securities obtained by such Holder in
exchange for Securities acquired by such Holder directly from any Issuer or any
Affiliate of any Issuer. Accordingly, each Holder participating in the
Registered Exchange Offer shall be required to represent to the Issuers that, at
the time of the consummation of the Registered Exchange Offer:

(i) any New Securities received by such Holder shall be acquired in the ordinary
course of business;

(ii) such Holder shall have no arrangement or understanding with any person to
participate in the distribution within the meaning of the Act of the Securities
or the New Securities;

(iii) such Holder is not an Affiliate of any Issuer; and

(iv) if such Holder is an Exchanging Dealer, then such Holder will deliver a
Prospectus in connection with a sale of any New Securities received by such
Holder pursuant to the Registered Exchange Offer.

(f) If any Initial Purchaser determines that it is not eligible to participate
in the Registered Exchange Offer with respect to the exchange of Securities
constituting any portion of an unsold allotment, at the request of such Initial
Purchaser, the Issuers shall issue and deliver to such Initial Purchaser or the
person purchasing New Securities registered under a Shelf Registration Statement
as contemplated by Section 3 hereof from such Initial Purchaser, in exchange for
such Securities, a like principal amount of New Securities. The Issuers shall
use their reasonable best efforts to cause the CUSIP Service Bureau to issue the
same CUSIP number and International Securities Identification Number (“ISIN”)
for such New Securities as for New Securities issued pursuant to the Registered
Exchange Offer.

3. Shelf Registration. (a) If (i) due to any change in law, Commission policy or
applicable interpretations thereof by the Commission’s staff, the Issuers
determine upon advice of their outside counsel that they are not permitted to
effect the Registered

 

-7-



--------------------------------------------------------------------------------

Exchange Offer as contemplated by Section 2 hereof; (ii) for any other reason
the Registered Exchange Offer is not consummated within 360 days of the Closing
Date; or (iii) any Holder, prior to the effectiveness of the Exchange Offer
Registration Statement, notifies the Issuers that (a) it is prohibited by law or
Commission policy from participating in the Registered Exchange Offer, (b) it
may not resell New Securities acquired by it in the Registered Exchange Offer to
the public without delivering a Prospectus and the Prospectus contained in the
Exchange Offer Registration Statement is not appropriate or available for such
resales or (c) it is a broker-dealer and owns notes acquired directly from the
Issuers or an affiliate of the Issuers, the Issuers shall promptly deliver to
the Holders and the Trustee written notice thereof (the “Shelf Notice”) and
shall file and use their commercially reasonable efforts to cause to become and
keep effective a Shelf Registration Statement in accordance with subsection
(b) below.

(b) If the Shelf Registration Statement is required to be filed and declared
effective pursuant to Section 3(a) above, (i) the Issuers shall as promptly as
practicable (but in no event later than 360 days after the Closing Date (or if
such 360th day is not a Business Day, the next succeeding Business Day)) use
their commercially reasonable efforts to file with the Commission and shall use
their commercially reasonable efforts to cause to be declared effective under
the Act within 90 days (or if such 90th day is not a Business Day, the next
succeeding Business Day) after the filing thereof with the Commission, a Shelf
Registration Statement relating to the offer and sale of the Securities or the
New Securities, as applicable, by the Holders thereof from time to time in
accordance with the methods of distribution elected by such Holders and set
forth in such Shelf Registration Statement; provided, however, that no Holder
(other than an Initial Purchaser) shall be entitled to have the Securities held
by it covered by such Shelf Registration Statement unless such Holder agrees in
writing to be bound by all of the provisions of this Agreement applicable to
such Holder; and provided further, that with respect to New Securities received
by an Initial Purchaser in exchange for Securities constituting any portion of
an unsold allotment, the Issuers may, if permitted by current interpretations by
the Commission’s staff, file a post-effective amendment to the Exchange Offer
Registration Statement containing the information required by Item 507 or 508 of
Regulation S-K, as applicable, in satisfaction of their obligations under this
subsection with respect thereto, and any such Exchange Offer Registration
Statement, as so amended, shall be referred to herein as, and governed by the
provisions herein applicable to, a Shelf Registration Statement.

(ii) The Issuers shall use their commercially reasonable efforts to keep the
Shelf Registration Statement continuously effective, supplemented and amended as
required by the Act, in order to permit the Prospectus forming part thereof to
be usable by Holders for a period from the date the Shelf Registration Statement
is declared effective by the Commission until the earliest of: (A) the date upon
which all the Securities or New Securities, as applicable, covered by the Shelf
Registration Statement have been sold pursuant to the Shelf Registration
Statement or (B) one year from the effective date of the Shelf Registration
Statement (in any such case, the “Shelf Registration Period”). The Issuers shall
be deemed not to have used their reasonable best efforts to keep the Shelf
Registration Statement effective during the Shelf Registration Period if they
voluntarily take any action that would result in Holders of Securities covered
thereby not being able to offer and sell such Securities at any time during the
Shelf Registration Period, unless such action is (x) required by

 

-8-



--------------------------------------------------------------------------------

applicable law or otherwise taken by the Issuers in good faith and for valid
business reasons (not including avoidance of the Issuers’ obligations
hereunder), including the acquisition or divestiture of assets and (y) permitted
pursuant to Section 4(k)(ii) hereof.

(iii) The Issuers shall cause the Shelf Registration Statement and the related
Prospectus and any amendment or supplement thereto, as of the effective date of
the Shelf Registration Statement or such amendment or supplement, (A) to comply
in all material respects with the applicable requirements of the Act and (B) not
to contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein (in the case of the Prospectus, in the light of the circumstances under
which they were made) not misleading.

4. Additional Registration Procedures. In connection with any Shelf Registration
Statement and, to the extent applicable, any Exchange Offer Registration
Statement, the following provisions shall apply.

(a) The Issuers shall:

(i) furnish to counsel for the Representatives and to counsel for the Holders,
not less than two Business Days prior to the filing thereof with the Commission,
a copy of any Exchange Offer Registration Statement and any Shelf Registration
Statement, and each amendment thereof and each amendment or supplement, if any,
to the Prospectus included therein (including all documents incorporated by
reference therein after the initial filing) and shall use their commercially
reasonable efforts to reflect in each such document, when so filed with the
Commission, such comments as counsel to the Holders or counsel for the
Representatives reasonably propose;

(ii) include the information set forth in Annex A hereto on the facing page of
the Exchange Offer Registration Statement, in Annex B hereto in the forepart of
the Exchange Offer Registration Statement in a section setting forth details of
the Registered Exchange Offer, in Annex C hereto in the underwriting or plan of
distribution section of the Prospectus contained in the Exchange Offer
Registration Statement and in Annex D hereto in the letter of transmittal
delivered pursuant to the Registered Exchange Offer;

(iii) if requested by an Initial Purchaser, include the information required by
Item 507 or 508, as applicable, of Regulation S-K in the Prospectus contained in
the Exchange Offer Registration Statement or Shelf Registration Statement; and

(iv) in the case of a Shelf Registration Statement, include the names of the
Holders that propose to sell Securities pursuant to the Shelf Registration
Statement as selling security holders.

 

-9-



--------------------------------------------------------------------------------

(b) The Issuers shall use their commercially reasonable efforts to ensure that:

(i) any Registration Statement and any amendment thereto and any Prospectus
forming part thereof and any amendment or supplement thereto complies in all
material respects with the Act; and

(ii) any Registration Statement and any amendment thereto does not, when it
becomes effective, contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading.

(c) The Issuers shall advise the Representatives, the Holders of Securities
covered by any Shelf Registration Statement and any Exchanging Dealer under any
Exchange Offer Registration Statement that has provided in writing to the
Issuers a telephone or facsimile number and address for notices, and, if
requested by any Representative or any such Holder or Exchanging Dealer, shall
confirm such advice in writing (which notice pursuant to clauses (ii)-(v) hereof
shall be accompanied by an instruction to suspend the use of the Prospectus, to
the extent, necessary until the Issuers shall have remedied the basis for such
suspension):

(i) when a Registration Statement and any amendment thereto has been filed with
the Commission and when the Registration Statement or any post-effective
amendment thereto has become effective;

(ii) of any request by the Commission after the effective date for any amendment
or supplement to the Registration Statement or the Prospectus or for additional
information;

(iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the institution of any proceeding
for that purpose;

(iv) of the receipt by any Issuer of any notification with respect to the
suspension of the qualification of the securities included therein for sale in
any jurisdiction or the institution or threatening of any proceeding for such
purpose; and

(v) of the happening of any event that requires any change in the Registration
Statement or the Prospectus so that, as of such date, they (A) do not contain
any untrue statement of a material fact and (B) do not omit to state a material
fact required to be stated therein or necessary to make the statements therein
(in the case of the Prospectus, in the light of the circumstances under which
they were made) not misleading.

(d) The Issuers shall use their commercially reasonable efforts to prevent the
issuance of any order suspending the effectiveness of any Registration Statement

 

-10-



--------------------------------------------------------------------------------

or the qualification of the securities therein for sale in any jurisdiction and,
if issued, to obtain as soon as possible the withdrawal thereof.

(e) The Issuers shall furnish to each Holder of Securities covered by any Shelf
Registration Statement, without charge, at least one copy of such Shelf
Registration Statement and any post-effective amendment thereto, including all
material incorporated therein by reference, and, if the Holder so requests in
writing, all exhibits thereto (including exhibits incorporated by reference
therein).

(f) The Issuers shall, during the Shelf Registration Period, deliver to each
Holder of Securities covered by any Shelf Registration Statement, without
charge, as many copies of the Prospectus (including the Preliminary Prospectus)
included in such Shelf Registration Statement and any amendment or supplement
thereto as such Holder may reasonably request. The Issuers consent to the use of
the Prospectus or any amendment or supplement thereto by each of the selling
Holders of Securities in connection with the offering and sale of the Securities
covered by the Prospectus, or any amendment or supplement thereto, included in
the Shelf Registration Statement.

(g) The Issuers shall furnish to each Exchanging Dealer which so requests,
without charge, at least one conformed copy of the Exchange Offer Registration
Statement and any post-effective amendments thereto, including all material
incorporated by reference therein, and, if the Exchanging Dealer so requests in
writing, all exhibits thereto (including exhibits incorporated by reference
therein).

(h) The Issuers shall promptly deliver to each Initial Purchaser, each
Exchanging Dealer and each other person required to deliver a Prospectus during
the Exchange Offer Registration Period, without charge, as many copies of the
Prospectus included in such Exchange Offer Registration Statement and any
amendments or supplements thereto as any such person may reasonably request. The
Issuers consent to the use of the Prospectus or any amendments or supplements
thereto by any Initial Purchaser, any Exchanging Dealer and any such other
person that may be required to deliver a Prospectus following the Registered
Exchange Offer in connection with the offering and sale of the New Securities
covered by the Prospectus, or any amendment or supplement thereto, included in
the Exchange Offer Registration Statement.

(i) Prior to the Registered Exchange Offer or any other offering of Securities
pursuant to any Registration Statement, the Issuers shall arrange, if necessary,
for the registration or qualification of the Securities or the New Securities
for sale under the laws of such jurisdictions as any Holder shall reasonably
request and shall maintain such qualification in effect so long as required;
provided that in no event shall any Issuer be obligated to qualify to do
business in any jurisdiction where it is not then so qualified or to take any
action that would subject it to service of process in suits, other than those
arising out of the Initial Placement, the Registered Exchange Offer or any
offering pursuant to a Shelf Registration Statement, in any such jurisdiction
where it is not then so subject or to subject itself to taxation in excess of a
nominal amount in respect of doing business in such jurisdiction.

 

-11-



--------------------------------------------------------------------------------

(j) The Issuers shall cooperate with the Holders of Securities to facilitate the
timely preparation and delivery of certificates representing New Securities or
Securities to be issued or sold pursuant to any Registration Statement free of
any restrictive legends and in such denominations and registered in such names
as Holders may request in writing at least three Business Days prior to the
closing date of any sales of New Securities.

(k) (i) Upon the occurrence of any event contemplated by subsections (c)
(ii) through (v) above, the Issuers shall promptly (or within the time period
provided for by clause (ii) hereof, if applicable) prepare a post-effective
amendment to the applicable Registration Statement or an amendment or supplement
to the related Prospectus or file any other required document so that, as
thereafter delivered to the Initial Purchasers of the Securities included
therein, the Prospectus shall not include an untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. In such circumstances, the period of effectiveness of
the Exchange Offer Registration Statement provided for in Section 2 hereof shall
be extended by the number of days from and including the date of the giving of a
notice of suspension pursuant to Section 4(c) hereof to and including the date
when the Initial Purchasers, the Holders of the Securities and any known
Exchanging Dealer shall have received such amended or supplemented Prospectus
pursuant to this Section 4(k).

(ii) Upon the occurrence or existence of any pending corporate development or
any other material event that, in the reasonable judgment of the Issuers, makes
it appropriate to suspend the availability of a Shelf Registration Statement and
the related Prospectus, the Issuers shall give notice (without notice of the
nature or details of such events) to the Holders that the availability of the
Shelf Registration is suspended and, upon actual receipt of any such notice,
each Holder agrees not to sell any Transfer Restricted Securities pursuant to
the Shelf Registration until such Holder’s receipt of copies of the supplemented
or amended Prospectus provided for in Section 3(a)(i) hereof, or until it is
advised in writing by the Issuers that the Prospectus may be used, and has
received copies of any additional or supplemental filings that are incorporated
or deemed incorporated by reference in such Prospectus. The period during which
the availability of the Shelf Registration and any Prospectus is suspended (the
“Deferral Period”) (1) shall not exceed 60 consecutive days, (2) shall not occur
more than three times during any calendar year and (3) shall extend the number
of days the Shelf Registration or any Prospectus is available by an amount equal
to the Deferral Period. Any Registration Default Damages payable pursuant to
Section 8(a)(iii) shall cease to accrue during any Deferral Period.

(l) Not later than the effective date of any Registration Statement, the Issuers
shall provide a CUSIP number and ISIN for the Securities or the New Securities,
as the case may be, registered under such Registration Statement, and provide
the Trustee with printed certificates for such Securities or New Securities, in
a form eligible for deposit with The Depository Trust Company.

 

-12-



--------------------------------------------------------------------------------

(m) The Issuers shall comply in all material respects with all applicable rules
and regulations of the Commission and shall make generally available to their
security holders earnings statements satisfying the provisions of Section 11(a)
of the Act as soon as practicable after the effective date of the applicable
Registration Statement.

(n) The Issuers shall cause the New Securities Indenture to be qualified under
the Trust Indenture Act as required by applicable law in a timely manner.

(o) The Issuers may require each Holder of Securities to be sold pursuant to any
Shelf Registration Statement to furnish to the Issuers such information
regarding the Holder and the distribution of such Securities as the Issuers may
from time to time reasonably require for inclusion in such Registration
Statement. The Issuers may exclude from such Shelf Registration Statement the
Securities of any Holder that fails to furnish such information within a
reasonable time after receiving such request.

(p) In the case of any Shelf Registration Statement, upon the request of the
Majority Holders, the Issuers shall enter into customary agreements (including,
if requested, one underwriting agreement in customary form) and take all other
appropriate actions, if any, as the Majority Holders shall reasonably request in
order to expedite or facilitate the registration or the disposition of the
Securities, and in connection therewith, if an underwriting agreement is entered
into, cause the same to contain indemnification provisions and procedures no
less favorable than those set forth in Section 6 hereof.

(q) In the case of any Shelf Registration Statement, the Issuers shall:

(i) make reasonably available for inspection at a location where they are
normally kept and during normal business hours by the Majority Holders of
Securities to be registered thereunder, any underwriter participating in any
disposition pursuant to such Registration Statement and any attorney, accountant
or other agent retained by such Holders or any such underwriter all relevant
financial and other records and pertinent corporate documents of the Issuers and
their subsidiaries;

(ii) use its commercially reasonable efforts to cause its officers, directors,
employees, accountants and auditors to supply all relevant information
reasonably requested by the Holders or any such underwriter, attorney,
accountant or agent (each, an “Inspector”) in connection with any such
Registration Statement as is customary for similar due diligence examinations;
provided, however, that such Inspector shall first agree in writing with the
Issuers that any information that is reasonably and in good faith designated by
the Issuers in writing as confidential at the time of delivery of such
information shall be kept confidential by such Inspector, unless (1) disclosure
of such information is required by court or administrative order or is necessary
to respond to inquiries of regulatory authorities, (2) disclosure

 

-13-



--------------------------------------------------------------------------------

of such information is required by law (including any disclosure requirements
pursuant to federal securities laws in connection with the filing of such
Registration Statement or the use of any Prospectus), (3) such information
becomes generally available to the public other than as a result of a disclosure
or failure to safeguard such information by such person or (4) such information
becomes available to such Inspector from a source other than the Issuers and
such source is not known, after due inquiry, by the relevant Holder to be bound
by a confidentiality agreement or is not otherwise under a duty of trust to the
Issuers;

(iii) make such representations and warranties to the Holders of Securities
registered thereunder and the underwriters, if any, in form, substance and scope
as are customarily made by issuers to underwriters in primary underwritten
offerings;

(iv) obtain opinions of counsel to the Issuers and updates thereof (which
counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the Managing Underwriters, if any) addressed to each selling
Holder and the underwriters, if any, covering such matters as are customarily
covered in opinions requested in underwritten offerings and such other matters
as may be reasonably requested by such Holders and underwriters;

(v) obtain “comfort” letters and updates thereof from the independent certified
public accountants of Holdings (and, if necessary, any other independent
certified public accountants of any subsidiary of Holdings or of any business
acquired by Holdings for which financial statements and financial data are, or
are required to be, included in the Registration Statement), addressed to each
selling Holder of Securities registered thereunder and the underwriters, if any,
in customary form and covering matters of the type customarily covered in
“comfort” letters in connection with primary underwritten offerings; and

(vi) deliver such documents and certificates as may be reasonably requested by
the Majority Holders or the Managing Underwriters, if any, including those to
evidence compliance with Section 4(k) hereof and with any customary conditions
contained in the underwriting agreement or other agreement entered into by the
Issuers.

(r) If a Registered Exchange Offer is to be consummated, upon delivery of the
Securities by Holders to the Company (or to such other person as directed by the
Company) in exchange for the New Securities, the Company shall mark, or caused
to be marked, on the Securities so exchanged that such Securities are being
cancelled in exchange for the New Securities. In no event shall the Securities
be marked as paid or otherwise satisfied.

 

-14-



--------------------------------------------------------------------------------

(s) In the event that any Broker-Dealer shall underwrite any Securities or
Exchange Securities or participate as a member of an underwriting syndicate or
selling group or “assist in the distribution” (within the meaning of the
Financial Industry Regulatory Authority, Inc. (the “Conduct Rules”)) thereof,
whether as a Holder or as an underwriter, a placement or sales agent or a broker
or dealer in respect thereof, or otherwise, the Issuers shall assist such
Broker-Dealer in complying with the requirements of such Conduct Rules,
including, without limitation, by:

(i) if such Conduct Rules shall so require, engaging a “qualified independent
underwriter” (as defined in such Conduct Rules) to participate in the
preparation of the Registration Statement, to exercise usual standards of due
diligence with respect thereto;

(ii) indemnifying any such qualified independent underwriter to the extent of
the indemnification of underwriters provided in Section 6 hereof; and

(iii) providing such information to such Broker-Dealer as may be required in
order for such Broker-Dealer to comply with the requirements of such Conduct
Rules.

(t) The Issuers shall use their commercially reasonable best efforts to take all
other steps necessary to effect the registration of the Securities or the New
Securities, as the case may be, covered by a Registration Statement.

5. Registration Expenses. The Issuers shall bear all expenses incurred in
connection with the performance of their obligations under Sections 2, 3 and 4
hereof and, in the event of any Shelf Registration Statement, shall reimburse
the Holders for the reasonable fees and disbursements of one firm or counsel
(which shall initially be Paul Hastings LLP, but which may be another nationally
recognized law firm experienced in securities matters designated by the Majority
Holders) to act as counsel for the Holders in connection therewith, and, in the
case of any Exchange Offer Registration Statement, shall reimburse the Initial
Purchasers for the reasonable fees and disbursements of counsel acting in
connection therewith, in each case which counsel shall be approved by the Issuer
(such approval not to be unreasonably withheld). Each Holder shall pay all
expenses of its counsel other than as set forth in the preceding sentence,
underwriting discounts and commissions and transfer taxes, if any, relating to
the sale or disposition of such Holder’s Securities or New Securities.

6. Indemnification and Contribution. (a) The Issuers, jointly and severally,
agree to indemnify and hold harmless each Holder of Securities or New
Securities, as the case may be, covered by any Registration Statement, each
Initial Purchaser and, with respect to any Prospectus delivery as contemplated
in Section 4(h) hereof, each Exchanging Dealer, the directors, officers and
Affiliates of each such Holder, Initial Purchaser or Exchanging Dealer and each
person who controls any such Holder, Initial Purchaser or Exchanging Dealer
within the meaning of either the Act or the Exchange Act against any and all
losses, claims, damages or liabilities, joint or several, to which they or any
of them may become subject under the Act, the Exchange Act or other federal or
state statutory law or regulation, at common law or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof)

 

-15-



--------------------------------------------------------------------------------

arise out of or are based upon any untrue statement or alleged untrue statement
of a material fact contained in the Registration Statement as originally filed
or in any amendment thereof, or in any preliminary Prospectus or the Prospectus,
or in any amendment thereof or supplement thereto, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any preliminary Prospectus or the Prospectus, or any amendment or supplement
thereto, in the light of the circumstances under which they were made) not
misleading, and agree (subject to the limitations set forth in the provisos to
this sentence) to reimburse each such indemnified party, as incurred, for any
legal or other expenses reasonably incurred by it in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the Issuers will not be liable in any such case to the
extent that any such loss, claim, damage or liability arises out of or is based
upon any such untrue statement or alleged untrue statement or omission or
alleged omission made therein in reliance upon and in conformity with written
information furnished to the Issuers by or on behalf of the party claiming
indemnification specifically for inclusion therein. This indemnity agreement
shall be in addition to any liability that the Issuers may otherwise have. The
Issuers shall not be liable under this Section 6 to any indemnified party
regarding any settlement or compromise or consent to the entry of any judgment
with respect to any pending or threatened claim, action, suit or proceeding in
respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified parties are actual or potential parties to such
claim or action) unless such settlement, compromise or consent is consented to
by the Issuers, which consent shall not be unreasonably withheld.

(b) Each Holder of securities covered by a Registration Statement (including
each Initial Purchaser that is a Holder, in such capacity) severally and not
jointly agrees to indemnify and hold harmless the Issuers, each of their
respective directors, each of their respective officers who sign such
Registration Statement and each person who controls any Issuer within the
meaning of either the Act or the Exchange Act, to the same extent as the
foregoing indemnity from the Issuers to each such Holder, but only with
reference to written information relating to such Holder furnished to the
Issuers by or on behalf of such Holder specifically for inclusion in the
documents referred to in the foregoing indemnity. This indemnity agreement will
be in addition to any liability that any such Holder may otherwise have.

(c) Promptly after receipt by an indemnified party under this Section 6 or
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses; and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or
(b) above. The indemnifying party shall be entitled to appoint counsel
(including local counsel) of the indemnifying party’s choice at the indemnifying
party’s expense to represent the indemnified party in any action for which
indemnification is sought (in which case the indemnifying party shall not
thereafter be responsible for the fees and expenses of any separate counsel,
other than local counsel if

 

-16-



--------------------------------------------------------------------------------

not appointed by the indemnifying party, retained by the indemnified party or
parties except as set forth below); provided, however, that such counsel shall
be reasonably satisfactory to the indemnified party. Notwithstanding the
indemnifying party’s election to appoint counsel (including local counsel) to
represent the indemnified party in an action, the indemnified party shall have
the right to employ separate counsel (including local counsel), and the
indemnifying party shall bear the reasonable fees, costs and expenses of such
separate counsel if (i) the use of counsel chosen by the indemnifying party to
represent the indemnified party would present such counsel with a conflict of
interest (based on the advice of counsel to the indemnified person); (ii) such
action includes both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded (based on the advice of
counsel to the indemnified person) that there may be legal defenses available to
it and/or other indemnified parties that are different from or additional to
those available to the indemnifying party; (iii) the indemnifying party shall
not have employed counsel reasonably satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after notice of the
institution of such action; or (iv) the indemnifying party shall authorize the
indemnified party to employ separate counsel at the expense of the indemnifying
party. It is understood and agreed that the indemnifying party shall not, in
connection with any proceeding or related proceeding in the same jurisdiction,
be liable for the reasonable fees and expenses of more than one separate firm
(in addition to any local counsel) for all indemnified parties. Any such
separate firm for any Initial Purchaser, its directors, officers and Affiliates
and any control person shall be designated in writing by Morgan Stanley & Co.
LLC and any such separate firm for any of the Issuers, its respective directors,
officers and Affiliates and any control person shall be designated in writing by
the Company. An indemnifying party will not, without the prior written consent
of the indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding and does not include any
statement as to, or any concessions of, fault, culpability or failure to act by
or on behalf of any indemnified party.

(d) In the event that the indemnity provided in paragraph (a) or (b) of this
Section is unavailable to or insufficient to hold harmless an indemnified party
for any reason, then each applicable indemnifying party shall have a joint and
several obligation to contribute to the aggregate losses, claims, damages and
liabilities (including legal or other expenses reasonably incurred in connection
with investigating or defending any loss, claim, liability, damage or action)
(collectively “Losses”) to which such indemnified party may be subject in such
proportion as is appropriate to reflect the relative benefits received by such
indemnifying party, on the one hand, and such indemnified party, on the other
hand, from the Initial Placement and the Registration Statement which resulted
in such Losses; provided, however, that in no case shall any Initial Purchaser
be responsible, in the aggregate, for any amount in excess of the purchase
discount or commission applicable to such Security, or in the case of a New
Security, applicable to the Security that was exchangeable into such New
Security, received pursuant to the Purchase Agreement, nor shall any underwriter
be responsible for any amount in excess of the underwriting discount or
commission applicable to the securities purchased by such underwriter under the
Registration Statement which resulted in such

 

-17-



--------------------------------------------------------------------------------

Losses. If the allocation provided by the immediately preceding sentence is
unavailable for any reason, the indemnifying party and the indemnified party
shall contribute in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of such indemnifying party, on the
one hand, and such indemnified party, on the other hand, in connection with the
statements or omissions which resulted in such Losses as well as any other
relevant equitable considerations. Benefits received by the Issuers shall be
deemed to be equal to the total net proceeds from the Initial Placement (before
deducting expenses) as set forth in the Final Memorandum. Benefits received by
the Initial Purchasers shall be deemed to be equal to the total purchase
discounts and commissions received pursuant to the Purchase Agreement, and
benefits received by any other Holders shall be deemed to be equal to the value
of receiving Securities or New Securities, as applicable, registered under the
Act. Benefits received by any underwriter shall be deemed to be equal to the
total underwriting discounts and commissions, as set forth on the cover page of
the Prospectus forming a part of the Registration Statement which resulted in
such Losses. Relative fault shall be determined by reference to, among other
things, whether any untrue or any alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
provided by the indemnifying party, on the one hand, or by the indemnified
party, on the other hand, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission and any other equitable considerations appropriate
in the circumstances. The parties agree that it would not be just and equitable
if the amount of such contribution were determined by pro rata allocation (even
if the Holders were treated as one entity for such purpose) or any other method
of allocation which does not take account of the equitable considerations
referred to above. Notwithstanding the provisions of this paragraph (d), no
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Act) shall be entitled to contribution from any person who
was not guilty of such fraudulent misrepresentation. For purposes of this
Section, each person who controls a Holder or Initial Purchaser within the
meaning of either the Act or the Exchange Act and each director, officer,
Affiliate, employee and agent of such Holder or Initial Purchaser shall have the
same rights to contribution as such Holder or Initial Purchaser, and each person
who controls any Issuer within the meaning of either the Act or the Exchange
Act, each officer of any Issuer who shall have signed the Registration Statement
and each director of any Issuer shall have the same rights to contribution as
the Issuers, subject in each case to the applicable terms and conditions of this
paragraph (d).

(e) The provisions of this Section will remain in full force and effect,
regardless of any investigation made by or on behalf of any Holder or Initial
Purchaser or the Issuers or any of the indemnified persons referred to in this
Section 6, and will survive the sale by a Holder or Initial Purchaser of
securities covered by a Registration Statement.

7. Underwritten Registrations.

(a) If any of the Securities or New Securities, as the case may be, covered by
any Shelf Registration Statement are to be sold in an underwritten offering, the
Managing Underwriters, if any, shall be selected by the Majority Holders subject
to the consent of the Issuer (which shall not be unreasonably withheld), and the
Holders of Securities or New

 

-18-



--------------------------------------------------------------------------------

Securities covered by such Shelf Registration Statement shall be responsible for
all underwriting commissions and discounts.

(b) No person may participate in any underwritten offering pursuant to any Shelf
Registration Statement, unless such person (i) agrees to sell such person’s
Securities or New Securities, as the case may be, on the basis reasonably
provided in any underwriting arrangements approved by the persons entitled
hereunder to approve such arrangements and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements.

8. Registration Defaults.

(a) If any of the following events shall occur, then the Issuers shall pay
liquidated damages (the “Registration Default Damages”) to the Holders of
Securities in respect of the Securities as follows:

(i) if neither (x) the Registered Exchange Offer is consummated within 360 days
after the Closing Date nor (y) if required, the Shelf Registration Statement is
declared effective within 450 days of the Closing Date, then Registration
Default Damages shall accrue on the Transfer Restricted Securities at a rate of
0.25% per annum on the principal amount of such Transfer Restricted Securities
for the first 90 days from and including such specified date and increasing by
an additional 0.25% per annum at the beginning of each subsequent 90-day period
thereafter; provided that Registration Default Damages in the aggregate under
this Section 8 may not exceed 1.0% per annum of the principal amount of such
Transfer Restricted Securities; or

(ii) subject to the last sentence of Section 4(k)(i) above, if the Shelf
Registration Statement required by Section 3(a) of this Agreement has been
declared effective but thereafter ceases to be effective at any time at which it
is required to be effective under this Agreement and such failure to remain
effective exists for more than 30 consecutive days or more than 60 days (whether
or not consecutive) during the period for which the Shelf Registration Statement
is required, then commencing on the 31st day or 61st day, as applicable,
following the date on which such Shelf Registration Statement ceases to be
effective, Registration Default Damages shall accrue on the Transfer Restricted
Securities at a rate of 0.25% per annum of the principal amount of such Transfer
Restricted Securities for the first 90 days from and including such 31st day or
61st day, as applicable, following the date on which such Shelf Registration
Statement ceases to be effective and increasing by an additional 0.25% per annum
at the beginning of each subsequent 90-day period thereafter; provided that
Registration Default Damages in the aggregate under this Section 8 may not
exceed 1.0% per annum of the principal amount of such Transfer Restricted
Securities;

provided, however, that upon (1) the completion of the Exchange Offer (in the
case of paragraph (i) above) and (2) the effectiveness of the Shelf Registration
Statement which had

 

-19-



--------------------------------------------------------------------------------

ceased to remain effective (in the case of paragraph (ii) above), Registration
Default Damages shall cease to accrue.

(b) The Issuers shall notify the Trustee within one Business Day after each and
every date on which an event occurs in respect of which Registration Default
Damages are required to be paid and within one Business Day after such
Registration Default Damages cease to accrue. Any amounts of Registration
Default Damages due pursuant to paragraphs (i) or (ii) of this Section 8(a) will
be payable in cash on each interest payment date specified by the Indenture to
the record holder entitled to receive the interest payment to be made on such
date, commencing with the first such date occurring after any such Registration
Default Damages commences to accrue.

(c) The parties hereto agree that the liquidated damages in the form of
Registration Default Damages provided for in this Section 8 constitute a
reasonable estimate of and are intended to constitute the sole damages payable
under this Agreement that will be suffered by Holders of Securities by reason of
the failure of (i) the Registered Exchange Offer to be completed; (ii) the Shelf
Registration Statement, if required hereby, to be declared effective, or
(iii) the Shelf Registration Statement to remain effective (and the prospectus
contained therein to remain usable), in each case to the extent required by this
Agreement.

9. No Inconsistent Agreements. No Issuer has entered into, and each Issuer
agrees not to enter into, any agreement with respect to its securities that is
inconsistent with the rights granted to the Holders herein or that otherwise
conflicts with the provisions hereof.

10. Amendments and Waivers. The provisions of this Agreement may not be amended,
qualified, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, unless the Issuers have obtained the
written consent of the Holders of a majority of the aggregate principal amount
of the Transfer Restricted Securities outstanding; provided that, with respect
to any matter that directly or indirectly affects the rights and obligations of
any Initial Purchaser hereunder, the Issuers shall obtain the written consent of
each such Initial Purchaser against which such amendment, qualification,
supplement, waiver or consent is to be effective; provided, further, that no
amendment, qualification, supplement, waiver or consent with respect to
Section 8 hereof shall be effective as against any Holder of Registered
Securities unless consented to in writing by such Holder; and provided, further,
that the provisions of this Section 10 may not be amended, qualified, modified
or supplemented, and waivers or consents to departures from the provisions
hereof may not be given, unless the Issuers have obtained the written consent of
the Initial Purchasers and each Holder. Notwithstanding the foregoing (except
the foregoing provisos), a waiver or consent to depart from the provisions
hereof with respect to a matter that relates exclusively to the rights of
Holders whose Securities or New Securities, as the case may be, are being sold
pursuant to a Registration Statement and that does not directly or indirectly
affect the rights of other Holders may be given by the Majority Holders,
determined on the basis of Securities or New Securities, as the case may be,
being sold rather than registered under such Registration Statement.

 

-20-



--------------------------------------------------------------------------------

11. Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail, telex,
telecopier or air courier guaranteeing overnight delivery:

(a) if to a Holder, at the most current address given by such Holder to the
Issuers in accordance with the provisions of this Section 11, which address
initially is, with respect to each Holder, the address of such Holder maintained
by the Registrar (as such term is defined in the Indenture) under the Indenture;

(b) if to the Representatives, initially at the address or addresses set forth
in the Purchase Agreement; and

(c) if to any Issuer, initially at its address set forth in the Purchase
Agreement.

All such notices and communications shall be deemed to have been duly given when
received.

The Initial Purchasers or the Issuers by notice to the other parties may
designate additional or different addresses for subsequent notices or
communications.

12. Remedies. Each Holder, in addition to being entitled to exercise all rights
provided to it herein, in the Indenture or in the Purchase Agreement or granted
by law, including recovery of liquidated or other damages, will be entitled to
specific performance of its rights under this Agreement. The Issuers agree that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by them of the provisions of this Agreement and hereby agree
to waive in any action for specific performance the defense that a remedy at law
would be adequate.

13. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the parties hereto, their respective successors and assigns,
including, without the need for an express assignment or any consent by the
Issuers thereto, subsequent Holders of Securities and the New Securities, and
the indemnified persons referred to in Section 6 hereof. The Issuers hereby
agree to extend the benefits of this Agreement to any Holder of Securities and
the New Securities, and any such Holder may specifically enforce the provisions
of this Agreement as if an original party hereto.

14. Counterparts. This Agreement may be signed in one or more counterparts which
may be delivered in original form or by fax, PDF, telecopier or other electronic
means, each of which when so executed shall constitute an original and all of
which together shall constitute one and the same agreement.

15. Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.

 

  16. Applicable Law; Jurisdiction.

 

-21-



--------------------------------------------------------------------------------

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each party hereto irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in the Borough of Manhattan, New York County and of the United
States District Court of the Southern District of New York sitting in the
Borough of Manhattan, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each party hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
hereto or any Holder may otherwise have to bring any action or proceeding
relating to this Agreement against any party hereto or its properties in the
courts of any jurisdiction.

(c) Each party hereto irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(b) of this Section 16. Each party hereto irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

(d) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 11, such service to be effective upon receipt.
Nothing in this Agreement will affect the right of any party hereto or any
Holder to serve process in any other manner permitted by law.

(e) Each party hereto waives any right to trial by jury in any action,
proceeding or counterclaim arising out of or relating to this Agreement.

17. Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by law.

18. Securities Held by any Issuer, etc. Whenever the consent or approval of
Holders of a specified percentage of principal amount of Securities or New
Securities is required hereunder, Securities or New Securities, as applicable,
held by any Issuer or their Affiliates (other than subsequent Holders of
Securities or New Securities if such subsequent Holders are deemed to be
Affiliates solely by reason of their holdings of such Securities or New
Securities) shall not be counted in determining whether such consent or approval
was given by the Holders of such required percentage.

 

-22-



--------------------------------------------------------------------------------

[Signature pages follow.]

 

-23-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

Very truly yours, CHC HELICOPTER S.A. By:  

/s/ Hille-Paul Schut

  Name:   Hille-Paul Schut   Title   Manager B

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

SIGNED by RUSS HILL      )          )          )     as attorney for LLOYD BASS
     )     STRAIT HELICOPTERS PTY.      )     LTD. (ACN 007 975 304) under     
)     power of attorney dated      )     May 8, 2013      )     in the presence
of      )    

/s/ JACKIE LAW

     )          )          )  

  /s/ Russ Hill

  Signature of witness      )  

By executing this agreement the

attorney states that the attorney has

received no notice of revocation of

the power of attorney

  JACKIE LAW         

 

         Name of witness (block letters)         

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

SIGNED by RUSS HILL      )          )          )     as attorney for LLOYD     
)     HELICOPTER SERVICES PTY.      )     LTD. (ACN 058 277 491) under      )  
  power of attorney dated      )     May 8, 2013      )     in the presence of
     )          )          )    

/s/ JACKIE LAW

     )  

  /s/ Russ Hill

  Signature of witness      )  

By executing this agreement the

attorney states that the attorney has

received no notice of revocation of

the power of attorney

  JACKIE LAW         

 

         Name of witness (block letters)         

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

SIGNED by RUSS HILL      )          )          )     as attorney for LLOYD     
)     HELICOPTERS PTY. LTD.      )     (ACN 007 916 912) under power of      )  
  attorney dated      )     May 8, 2013      )     in the presence of      )    

/s/ JACKIE LAW

     )          )          )  

  /s/ Russ Hill

  Signature of witness      )  

By executing this agreement the

attorney states that the attorney has

received no notice of revocation of

the power of attorney

  JACKIE LAW         

 

         Name of witness (block letters)         

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

SIGNED by RUSS HILL      )          )          )     as attorney for LLOYD     
)     HELICOPTERS      )     INTERNATIONAL PTY LTD.      )     (ACN 008 284 982)
under power of      )     attorney dated      )     May 8, 2013      )     in
the presence of      )    

/s/ JACKIE LAW

     )          )  

  /s/ Russ Hill

       )  

By executing this agreement the

attorney states that the attorney has

received no notice of revocation of

the power of attorney

  Signature of witness          JACKIE LAW         

 

         Name of witness (block letters)         

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

SIGNED by RUSS HILL      )          )          )     as attorney for      )    
CHC HELICOPTER      )     AUSTRALIA PTY LTD      )     (previously known as
LLOYD      )     OFF-SHORE HELICOPTERS      )     PTY. LTD.) (ACN 007 970 934)
     )     under power of attorney dated      )     May 8, 2013      )     in
the presence of      )  

  /s/ Russ Hill

 

/s/ JACKIE LAW

     )  

By executing this agreement the

attorney states that the attorney has

received no notice of revocation of

           Signature of witness        the power of attorney   JACKIE LAW       
 

 

         Name of witness (block letters)         

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

CHC HELICOPTERS (BARBADOS) LIMITED By:  

/s/ James Alan Misener

Name:   James Alan Misener Title:   President & Director

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

CHC CAPITAL (BARBADOS) LIMITED By:  

/s/ James Alan Misener

Name:   James Alan Misener Title:   President & Director

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

CHC GLOBAL OPERATIONS CANADA (2008) INC. By:  

/s/ Russ Hill

  Name: Russ Hill   Title: Vice President, Deputy General Counsel

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

CHC GLOBAL OPERATIONS CANADA (2008) INC. By:  

/s/ Russ Hill

  Name: Russ Hill   Title: Vice President, Deputy General Counsel

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

CHC GLOBAL OPERATIONS INTERNATIONAL INC. By:  

/s/ Russ Hill

  Name: Russ Hill   Title: Vice President, Deputy General Counsel

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

HELI-ONE CANADA INC. By:  

/s/ Russ Hill

  Name: Russ Hill   Title: Director, Vice President, Deputy General Counsel

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

HELI-ONE LEASING INC. By:  

/s/ Russ Hill

  Name: Russ Hill   Title: Director, Vice President, Deputy General Counsel  

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

HELI-ONE HOLDINGS (UK) LIMITED By:  

/s/ Russ Hill

  Name: Russ Hill   Title: Attorney

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

HELI-ONE (UK) LIMITED By:  

/s/ Russ Hill

  Name: Russ Hill   Title: Authorised Signatory Before this Witness:     /s/
Jackie Law Full Name: Jackie Law Address: 4740 Agar Drive, Richmond, B.C. V7B
1A3, Canada Occupation: Paralegal

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

HELIWORLD LEASING LIMITED By:  

/s/ Russ Hill

  Name: Russ Hill   Title: Attorney

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

MANAGEMENT AVIATION LIMITED By:  

/s/ Russ Hill

  Name: Russ Hill   Title: Attorney

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Signature:  

    /s/ Russ Hill

  Signed as duly authorised   attorney for and on behalf of   CHC LEASING
(IRELAND) LIMITED   Name: RUSS HILL

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

6922767 HOLDING S.Á R.L. By:  

/s/ Hille-Paul Schut

  Name:   Hille-Paul Schut   Title:   Manager B

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

CHC HELICOPTER HOLDINGS. À R.L. By:  

/s/ Hille-Paul Schut

  Name: Hille-Paul Schut   Title: Manager B

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

CAPITAL AVIATION SERVICES B.V. By:  

/s/ Russ Hill

  Name: Russ Hill   Title: Attorney

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

CHC DEN HELDER B.V. By:  

/s/ Russ Hill

  Name: Russ Hill   Title: Attorney

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

CHC HOLDING NL B.V. By:  

/s/ Russ Hill

  Name: Russ Hill   Title: Attorney

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

CHC HOOFDDORP B.V. By:  

/s/ Russ Hill

  Name: Russ Hill   Title: Attorney

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

CHC NETHERLANDS B.V. By:  

/s/ Russ Hill

  Name: Russ Hill   Title: Attorney

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

HELI-ONE (NETHERLANDS) B.V. By:  

/s/ Russ Hill

  Name: Russ Hill   Title: Attorney

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

CHC NORWAY ACQUISITION CO AS By:  

/s/ Russ Hill

  Name: Russ Hill   Title: Authorized Signatory

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

HELICOPTER SERVICES GROUP AS By:  

/s/ Russ Hill

  Name: Russ Hill   Title: Authorized Signatory

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

HELI-ONE (EUROPE) AS By:  

/s/ Russ Hill

  Name: Russ Hill   Title: Authorized Signatory

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

HELI-ONE (NORWAY) AS By:  

/s/ Russ Hill

  Name: Russ Hill   Title: Authorized Signatory

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

HELI-ONE LEASING (NORWAY) AS By:  

/s/ Russ Hill

  Name: Russ Hill   Title: Authorized Signatory

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

CHC HOLDING (UK) LIMITED By:  

/s/ Russ Hill

  Name: Russ Hill   Title: Authorised Signatory Before this Witness:

/s/ Jackie Law

Full Name: Jackie Law Address: 4740 Agar Drive, Richmond, B.C. V7B 1A3, Canada
Occupation: Paralegal

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

LLOYD HELICOPTER SERVICES LIMITED By:  

/s/ Russ Hill

  Name: Russ Hill   Title: Authorised Signatory Before this Witness:

/s/ Jackie Law

Full Name: Jackie Law Address: 4740 Agar Drive, Richmond, B.C. V7B 1A3, Canada
Occupation: Paralegal

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

INTEGRA LEASING AS By:  

/s/ Russ Hill

  Name: Russ Hill   Title: Authorized Signatory

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

HELI-ONE (U.S.) INC. By:  

/s/ Russ Hill

  Name: Russ Hill   Title: Director

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

HELI-ONE USA INC. By:  

/s/ Russ Hill

  Name: Russ Hill   Title: Director

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

The foregoing Registration Rights Agreement is hereby confirmed and accepted as
of the date first above written:

MORGAN STANLEY & CO. LLC

For themselves and the other several

Initial Purchasers named in Schedule I

to the foregoing Agreement

 

By:  

/s/ Reagan Philipp

  Name: Reagan Philipp   Title: Authorized Signatory

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

HSBC SECURITIES (USA) INC.

For themselves and the other several

Initial Purchasers named in Schedule I

to the foregoing Agreement

 

By:  

/s/ Diane M. Kenna

  Name: Diane M. Kenna   Title: Senior Vice President

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

RBC CAPITAL MARKETS, LLC

For themselves and the other several

Initial Purchasers named in Schedule I

to the foregoing Agreement.

 

By:  

/s/ J. Scott Schlossel

Name:   J. Scott Schlossel Title:   Managing Director Head of Global Energy
Leveraged Finance

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

UBS SECURITIES LLC

For themselves and the other several

Initial Purchasers named in Schedule I

to the foregoing Agreement.

 

By:  

/s/ Kevin T. PIuff

  Name: Kevin T. PIuff   Title: Leveraged Capital Markets  

Executive Director

By:  

/s/ Michael Lawton

  Name: Michael Lawton   Title: leveraged Capital Markets  

Executive Director

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE I

Initial Purchasers

Morgan Stanley & Co. LLC

HSBC Securities (USA) Inc.

RBC Capital Markets, LLC

UBS Securities LLC

Citigroup Global Markets Inc.

Standard Bank Plc

Wells Fargo Securities, LLC

Natixis Securities Americas LLC

Schedule I-1



--------------------------------------------------------------------------------

ANNEX A

Each broker-dealer that receives New Securities for its own account pursuant to
the Exchange Offer must acknowledge that it shall deliver a prospectus in
connection with any resale of such New Securities. The Letter of Transmittal
states that by so acknowledging and by delivering a Prospectus, a broker-dealer
shall not be deemed to admit that it is an “underwriter” within the meaning of
the Act. This prospectus, as it may be amended or supplemented from time to
time, may be used by a broker-dealer in connection with resales of New
Securities received in exchange for Securities where such Securities were
acquired by such broker-dealer as a result of market-making activities or other
trading activities. The Issuers have agreed that, for a period of 180 days after
consummation of the Registered Exchange Offer, they shall make this Prospectus
available to any broker-dealer for use in connection with any such resale. See
“Plan of Distribution.”

Annex A-1



--------------------------------------------------------------------------------

ANNEX B

Each broker-dealer that receives New Securities for its own account in exchange
for Securities, where such Securities were acquired by such broker-dealer as a
result of market-making activities or other trading activities, must acknowledge
that it shall deliver a Prospectus in connection with any resale of such New
Securities. See “Plan of Distribution.”

Annex B-1



--------------------------------------------------------------------------------

ANNEX C

PLAN OF DISTRIBUTION

Each broker-dealer that receives New Securities for its own account pursuant to
the Registered Exchange Offer must acknowledge that it will deliver a Prospectus
in connection with any resale of such New Securities. This Prospectus, as it may
be amended or supplemented from time to time, may be used by a broker-dealer in
connection with resales of New Securities received in exchange for Securities
where such Securities were acquired as a result of market-making activities or
other trading activities. The Issuers have agreed that, for a period of 180 days
after the consummation of the Registered Exchange Offer, they will make this
Prospectus, as amended or supplemented, available to any broker-dealer for use
in connection with any such resale. In addition, until             , 20     ,
all dealers effecting transactions in the New Securities may be required to
deliver a Prospectus.

The Issuers will not receive any proceeds from any sale of New Securities by
brokers-dealers. New Securities received by broker-dealers for their own account
pursuant to the Registered Exchange Offer may be sold from time to time in one
or more transactions in the over-the-counter market, in negotiated transactions,
through the writing of options on the New Securities or a combination of such
methods of resale, at market prices prevailing at the time of resale, at prices
related to such prevailing market prices or negotiated prices. Any such resale
may be made directly to purchasers or to or through brokers or dealers who may
receive compensation in the form of commissions or concessions from any such
broker-dealer and/or the purchasers of any such New Securities. Any
broker-dealer that resells New Securities that were received by it for its own
account pursuant to the Registered Exchange Offer and any broker or dealer that
participates in a distribution of such New Securities may be deemed to be an
“underwriter” within the meaning of the Act and any profit of any such resale of
New Securities and any commissions or concessions received by any such persons
may be deemed to be underwriting compensation under the Act. The Letter of
Transmittal states that by acknowledging that it will deliver and by delivering
a Prospectus, a broker- dealer will not be deemed to admit that it is an
“underwriter” within the meaning of the Act.

For a period of 180 days after the consummation of the Registered Exchange
Offer, the Issuers will promptly send additional copies of this Prospectus and
any amendments or supplements to this Prospectus to any broker-dealer that
requests such documents in the Letter of Transmittal. The Issuers have agreed to
pay all expenses incident to the Registered Exchange Offer (including the
expenses of one counsel for the holder of the Securities) other than commissions
or concessions of any brokers or dealers and will indemnify the holders of the
Securities (including any broker-dealers) against certain liabilities, including
liabilities under the Act.

[If applicable, add information required by Regulation S-K Items 507 and/or
508.]

Annex C-1



--------------------------------------------------------------------------------

ANNEX D

LANGUAGE TO BE INCLUDED IN LETTER OF TRANSMITTAL

 

1. PLEASE FILL IN YOUR NAME AND ADDRESS BELOW IF YOU ARE A BROKER-DEALER AND
WISH TO RECEIVE 10 ADDITIONAL COPIES OF THE PROSPECTUS AND 10 COPIES OF ANY
AMENDMENTS OR SUPPLEMENTS THERETO.

Name:

Address:

 

2. If the undersigned is not a Broker-Dealer, the undersigned represents that it
acquired the New Securities in the ordinary course of its business, it is not
engaged in, and does not intend to engage in, a distribution of New Securities
and it has no arrangements or understandings with any person to participate in a
distribution of the New Securities. If the undersigned is a Broker-Dealer that
will receive New Securities for its own account in exchange for Securities, it
represents that the Securities to be exchanged for New Securities were acquired
by it as a result of market-making activities or other trading activities and
acknowledges that it shall deliver a Prospectus in connection with any resale of
such New Securities; however, by so acknowledging and by delivering a
Prospectus, the undersigned shall not be deemed to admit that it is an
“underwriter” within the meaning of the Act.

Annex D-1